                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, INC., et al.,

                 Plaintiffs,

         v.                                                  Civil Action No. 17-253 (RDM)

 DONALD J. TRUMP, et al.,

                 Defendants.


                                   MEMORANDUM OPINION

       The question whether Plaintiffs have standing to challenge the lawfulness of Executive

Order 13,771 and the related Office of Management and Budget (“OMB”) Guidance is now

before the Court for a third time. The first time that question was presented, the Court granted

Defendants’ motion to dismiss, holding that Plaintiffs had failed to carry their threshold burden

of alleging or proffering facts sufficient to establish Article III standing. Pub. Citizen, Inc. v.

Trump (“Public Citizen I”), 297 F. Supp. 3d 6, 12 (D.D.C. 2018). With leave of the Court,

Plaintiffs then filed an amended complaint and moved for partial summary judgment on the sole

issue of their standing, Dkt. 67; Dkt. 71, and Defendants moved, once again, to dismiss for lack

of standing, Dkt. 70. That time, the Court held that Plaintiffs had met their burden of plausibly

alleging that they have standing and therefore denied Defendants’ motion to dismiss. Pub.

Citizen, Inc. v. Trump (“Public Citizen II”), 361 F. Supp. 3d 60, 64 (D.D.C. 2019). But, the

Court concluded that Plaintiffs had failed to adduce undisputed evidence sufficient to establish

their standing. Id. In particular, the Court concluded that Plaintiffs had fallen short in their

effort to establish that the Executive Order, rather than separate policy considerations or other

factors, caused any delay in issuing a final rule or withdrawal of a rule. Id. at 91. The Court,
accordingly, denied Defendants’ motion to dismiss and denied Plaintiffs’ cross-motion for

summary judgment. Id. at 93. It then granted Plaintiffs leave to take limited discovery

concerning whether the Executive Order had caused any relevant delay or withdrawal of a rule.

See Dkt. 89 at 2, 5. Following the completion of discovery, Plaintiffs have once again moved for

partial summary judgment on the issue of standing, Dkt. 95, and Defendants have cross-moved

for summary judgment on the same issue, Dkt. 96. The Court now concludes that Plaintiffs have

not established their standing and will, accordingly, dismiss the action for lack of Article III

jurisdiction.

        In reaching that decision, the Court is mindful that Plaintiffs are large associations with

several hundred-thousand members, see Dkt. 14 at 4–7 (Am. Compl. ¶¶12–14); that Plaintiffs

and their members have wide-ranging interests in government regulation in areas relating to

consumer protection, public health and safety, the environment, and workers’ rights, id.; and that

the stated goal and presumptive effect of the Executive Order is to reduce existing federal

regulations as well as to discourage the promulgation of new regulations in these and other

arenas, see Exec. Order No. 13,771, 82 Fed. Reg. 9,339 (Jan. 30, 2017). Against this backdrop,

it is certainly plausible, and perhaps likely, that the Executive Order and the OMB Guidance

have delayed or derailed at least some regulatory actions that, if adopted, would materially

benefit Plaintiffs or some of their members. But, for several reasons, it is hard to say with the

requisite degree of confidence which actions those are, what would have occurred in the absence

of the Executive Order, how any identifiable individual (or entity) is harmed, and whether any

such harm—or risk of harm—is sufficient to establish standing. It is hard to know because, as

counsel for the government has acknowledged, “neither the Executive Order nor the OMB

Guidance provides a mechanism for notifying the public whether and when a



                                                  2
proposed . . . regulatory action [has been] delayed or abandoned due to the requirements of the

Executive Order. Pub. Citizen II, 361 F. Supp. 3d at 67 (citing Dkt. 56 at 64 (Tr. Oral Arg. 64:7–

22). It is hard to know because agency decisions about whether and how quickly to move

forward with regulatory initiatives are often informed by a variety of considerations, and, when

agencies simply delay acting on discretionary regulatory initiatives, those considerations are

seldom a matter of public record. And, it is hard to know because the Executive Order does not

stand alone but, rather, reflects the current Administration’s more general wariness of federal

regulation. See, e.g., Exec. Order No. 13,771, 82 Fed. Reg. 9,339 (Jan. 30, 2017) (generally

asserting that “[i]t is essential to manage the costs associated with the government imposition of

private expenditures required to comply with Federal regulations.”); see also Public Citizen I,

297 F. Supp. 3d at 26 (noting that delays in finalizing rules could be “attributed to a change in

administration and a shift in policy priorities”); Public Citizen II, 361 F. Supp. 3d at 64

(recognizing a “general change in policy between administrations” and that “the administration

has reported, in general, its efforts to reduce regulation”).

       Even in this unusual context, however, Plaintiffs bear the burden of establishing their

standing to sue. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). They must show that

the future injury that they allege is both “certainly impending,” Clapper v. Amnesty Int’l USA,

568 U.S. 398, 401 (2013), and “redressable by a favorable ruling,” Monsanto Co. v. Geertson

Seed Farms, 561 U.S. 139, 150 (2010), and they must demonstrate that they will suffer a

cognizable, “personal and individual,” as opposed to a generalized, harm in the absence of

judicial intervention, Lujan, 504 U.S. at 560 n.1. The risk that government action might

otherwise escape judicial review does not justify reallocating Plaintiffs’ burden of proof or

exercising jurisdiction based on conjecture or speculation. See id. at 560 (Lujan requirements are



                                                   3
“irreducible”); Clapper, 568 U.S. at 411–13, 420–21. The Court has provided Plaintiffs with

three opportunities to meet this burden and, most recently, allowed Plaintiffs to take focused

discovery in aid of establishing jurisdiction. Notwithstanding these opportunities and Plaintiffs’

vigorous efforts—including the submission of multiple declarations, the identification of well

over a dozen purported regulatory actions or inactions, the amendment of their complaint, and

extensive briefing on multiple theories of associational and organizational standing—Plaintiffs

have failed to carry their burden.

       The Court will, accordingly, deny Plaintiffs’ motion for partial summary judgment, Dkt.

95, and will grant Defendants’ cross-motion for summary judgment for lack of standing, Dkt. 96.

                                       I. BACKGROUND

A.     Executive Order 13,771 and OMB Guidance

       Because the Court has previously described the challenged Executive Order and OMB

Guidance at length, Public Citizen I, 279 F. Supp. 3d at 13–15; Public Citizen II, 361 F. Supp. 3d

at 65–68, the Court will do so only briefly here. Executive Order 13,771 imposes three

restrictions on the authority of agencies to adopt or to propose new regulations: a “two for one”

requirement; an “offset” requirement; and an “annual cap” on the net costs covered

regulations. Exec. Order No. 13,771, 82 Fed. Reg. 9,339 (Jan. 30, 2017). First, the “two for

one” requirement provides that “whenever an executive department or agency . . . publicly

proposes for notice and comment or otherwise promulgates a new regulation,” the agency must

“identify at least two existing regulations to be repealed.” Id. § 2(a). Second, the “offset”

requirement provides that agencies must offset “any new incremental cost associated with new

regulations” by eliminating “existing costs associated with at least two prior regulations.” Id. §

2(c). Finally, the “annual cap” provision prohibits an agency from adopting new regulations



                                                 4
that, in the aggregate, exceed the agency’s “total incremental cost allowance” for the year. Id. §

3(d). The total cost allowance—or “cap”—is set each year by the Director of OMB and may be

zero, positive, or negative. Id. An agency’s total incremental cost is derived by summing the

costs of each new regulations adopted in the relevant year, less any cost savings achieved

through the repeal of existing regulations. Id.

       OMB issued interim guidance regarding the meaning and implementation of the

Executive Order on February 2, 2017, and it issued final guidance on April 5, 2017. See OMB,

Interim Guidance Implementing Section 2 of the Executive Order of January 30, 2017 (2017)

(“Interim Guidance”); OMB, Guidance Implementing Executive Order 13,771 (2017) (“Final

Guidance”). In the Final Guidance, OMB explained that the Executive Order applies only to

“significant regulatory action[s]” and “significant guidance document[s],” Final Guidance, Q &

A 2, which, in turn, means that the action is likely to “[h]ave an annual effect on the economy of

$ 100 million or more” or that it meets other, specified criteria, Exec. Order No. 12,866 § 3(f), 3

C.F.R. 638 (1994). Deregulatory actions, in contrast, need not qualify as “significant” to factor

into the required calculus. Final Guidance, Q & A 4.

       Importantly, the OMB Guidance further explains, the Executive Order 13,771 considers

only compliance costs borne by regulated parties; it does not consider the public benefit of the

existing or proposed rule. See Final Guidance, Q & A 21, 32; Interim Guidance at 4. Agencies

must determine the present value of the costs of the regulatory or the savings of deregulatory

action “over the full duration of the expected effects of the action[ ].” Final Guidance, Q & A

25. An agency’s “total incremental cost” for a fiscal year “means the sum of all costs from”

significant regulatory actions and guidance documents “minus the cost savings

from . . . deregulatory actions.” Id., Q & A 8. Agencies may, however, “bank” cost savings and



                                                  5
deregulatory actions “for use in the same or a subsequent fiscal year” to offset significant

regulatory actions or guidance documents and to meet their “total incremental cost

allowance[s].” Id., Q & A 29.

       The Executive Order recognizes that agencies face various statutory obligations, and it

does not—and could not—purport to override those obligations. Rather, agencies are directed to

implement the Executive Order in a manner “consistent with applicable law” and are cautioned

that “[n]othing in th[e] [O]rder shall be construed to impair or otherwise affect . . . the authority

granted by law to an executive department or agency.” Exec. Order No. 13,771 § 5, 82 Fed.

Reg. 9,339 (Jan. 30, 2017). In this vein, recognizing that certain federal statutes prohibit

agencies from considering costs in determining to take a significant regulatory action, the OMB

Guidance explains that the Executive Order does not “change the agency’s obligations under

[such a] statute.” Final Guidance, Q & A 18. Nevertheless, agencies implementing these

statutory obligations are “generally . . . required to offset the costs of such regulatory actions

through other deregulatory actions taken pursuant to statutes that do not prohibit consideration of

costs.” Id. If an agency faces an imminent statutory (or judicial) deadline for taking a regulatory

action, the Executive Order “does not prevent” the agency from complying with that deadline,

even if it cannot first satisfy the Executive Order’s mandates. Id., Q & A 33. The agency must,

however, “offset [the] regulatory action[ ] as soon as practicable thereafter.” Id. Finally,

although the Executive Order creates incentives for agencies to rescind existing regulations—

and, when an agency is assigned a negative annual cap, requires it—the OMB Guidance

prohibits agencies from relying on the Executive Order “as the basis or rationale, in whole or in

part, for” taking a deregulatory action. See Final Guidance, Q & A 37 (emphasis added).




                                                  6
B.     Procedural Background

       Plaintiffs Public Citizen, Inc. (“Public Citizen”), the Natural Resources Defense Council,

Inc. (“NRDC”), and the Communication Workers of America, AFL-CIO (“CWA”) brought this

action against the President, the Director of OMB, the heads of thirteen federal agencies, and the

United States in February 2017. Dkt. 1. They challenged Executive Order 13,771 as ultra vires

and violative of the Administrative Procedure Act (“APA”), 5 U.S.C. § 551 et seq., and the

Constitution, Dkt. 1 at 5–6, 43–46 (Compl. ¶¶ 9, 121–47), and they challenged the OMB

Guidance on similar grounds, id. at 46–48 (Compl. ¶¶ 148–61).

       Defendants moved to dismiss for lack of standing and for failure to state a claim. Dkt. 9.

Plaintiffs amended their complaint as of right, adding additional allegations to bolster their claim

that they had standing to sue. See Dkt. 14 (First Am. Compl.). Defendants then renewed their

motion to dismiss, Dkt. 15, and Plaintiffs cross-moved for summary judgment, Dkt. 16. The

Court concluded that Plaintiffs had not plausibly alleged either associational or organizational

standing and therefore granted Defendants’ motion to dismiss and denied Plaintiffs’ motion for

summary judgment. Public Citizen I, 297 F. Supp. 3d at 40. Most notably, Plaintiffs argued that

the Executive Order had delayed finalization of various environmental, public health, and public

safety regulations and that this delay substantially increased the risk that several of their

members would face a substantial probability of future harm. Id. at 28. That increased-risk-of-

harm theory of standing is not easily satisfied, and the Court held that Plaintiffs had failed to

allege facts or to adduce evidence sufficient to clear that hurdle. Id. at 29. The Court also

rejected an array of additional theories of standing, including Plaintiffs’ contention that one or

more of the plaintiff-associations had organizational standing. Id. at 40.




                                                  7
       Plaintiffs then moved for leave to file a second amended complaint. Dkt. 64. Defendants

did not oppose that motion, Dkt. 65, and the Court granted Plaintiffs leave to amend, Minute

Order (Apr. 20, 2018). Defendants, once again, moved to dismiss for lack of standing, Dkt. 70,

and Plaintiffs cross-moved for partial summary judgment on standing, Dkt. 71. This time, the

Court concluded that Plaintiffs had met their threshold burden of plausibly alleging that they had

standing to sue—based on additional allegations and their reliance on a new theory of standing—

and, accordingly, denied Defendants’ motion to dismiss. Public Citizen II, 361 F. Supp. 3d at

83. In particular, the Court was convinced that Plaintiffs had plausibly alleged that (1) two

members of Public Citizen—Amanda Fleming and Terri Weissman—wanted to purchase cars

equipped with vehicle-to-vehicle—or “V2V”—accident avoidance communications systems; (2)

the effectiveness of that technology is dependent on the number of vehicles equipped with

interoperable V2V technology; (3) the widespread availability and deployment of the V2V

technology is dependent on finalization of a proposed Department of Transportation/National

Highway Traffic Safety Administration (“NHTSA”) rule that would mandate that all new “light

vehicles” be equipped with interoperable V2V communication systems on a specified schedule;

and (4) the only reason that NHTSA has failed to finalize the proposed rule is because the

Executive Order considers only costs to regulated parties, and not benefits to the public, and the

gross cost of the proposed rule vastly exceeds the Department of Transportation’s total

incremental cost allowance under the Executive Order. See id. at 76–82.

       As the Court explained, these allegations were both plausible and sufficient to withstand

a motion to dismiss under Plaintiffs’ newly asserted purchaser theory of standing. Id. at 75–76.

Plaintiffs did not argue, as they had under the increased-risk-of-harm theory, that the agency’s

failure to finalize the regulation increased the risk that an identifiable member would suffer a



                                                 8
future harm, such as injury or death in a car accident that could be prevented through use of the

V2V technology. Rather, relying on a line of cases recognizing that consumers, at least at times,

have standing to challenge an agency action or inaction that has “prevented the consumers from

purchasing a desired product,” id. at 74 (quoting Coal. for Mercury-Free Drugs v. Sebelius, 671

F.3d 1275, 1281–1283 (D.C. Cir. 2012)), they argued that they needed to establish only that the

Executive Order has delayed finalization of the V2V rule and has thereby deprived Fleming and

Weissman of the opportunity to purchase cars equipped with effective V2V communication

systems, see id. at 73–75.

       At least for purposes of Defendants’ motion to dismiss, the Court agreed. The Court

explained that

       [I]t is not easy for a plaintiff “plausibly [to] allege or show that [a] putative
       regulatory action[] . . . would have been taken in the absence” of some event or
       requirement. That difficulty is the product of multiple factors, not least of which
       is the Court’s obligation to refrain from placing “itself in the role of
       policymaker” and to avoid “speculating about how governmental entities ‘will
       exercise their discretion.’” But, notwithstanding these hurdles, the Court
       concluded that Plaintiffs had plausibly alleged that NHTSA intended to finalize
       the V2V rule and that the Executive Order has delayed that action.

Id. at 77 (citations omitted). Among other things, the Court considered the lengthy delay since

the comment period had closed, the absence of any expression of substantive disagreement with

the proposed rule, various statements made by the Department of Transportation and OMB, and

the fact that it was likely to “take decades for the Department of Transportation to bank

sufficient cost savings to permit the rule to proceed under the Executive Order.” Id. at 77–78.

       That same reasoning, however, did not support Plaintiffs’ motion for summary judgment

on the question of standing. To be sure, the Court was persuaded that the Plaintiffs’ had

“plausibly alleged that the Executive Order has injured, and will continue to injure, Fleming and

Weissman by delaying issuance of a final V2V rule and thereby interfering with their plans to

                                                 9
purchase and use V2V-equipped vehicles several years from now.” Id. at 85. But more is

required to prevail at the summary judgment stage. Establishing a plausible causal link and a

plausible claim of redressability was not enough; rather, Plaintiffs bore the burden of

demonstrating—beyond genuine dispute—that the Executive Order has delayed finalization of

the V2V rule and that, if the Executive Order were set aside, the rule would take effect, and they

would be able to purchase cars equipped with interoperable V2V technology. As to that burden,

the Court held that Defendants had raised a genuine dispute of fact about the cause of the delay

in finalizing the V2V rule. Id. at 85. Pointing to a statement issued by the Department of

Transportation in November 2017, Defendants argued that NHTSA was “still reviewing and

considering more than 460 comments submitted and other relevant information to inform its next

steps,” id. at 77 (quoting U.S. Dep’t of Transp., V2V Statement (Nov. 8, 2017)), and that “the

delay in finalizing the rule [was simply] the product of ‘the kind of run-of-the-mill evaluation of

a propose[d] rule that often results in additional consideration and, at times, a decision to take a

different substantive approach,” id. at 85 (quoting Dkt. 75 at 12). Because Defendants had

offered their own evidence, and had not merely “offer[red] an unsupported denial” of Plaintiffs’

evidence that the Executive Order had delayed the V2V rule, the Court concluded “that Plaintiffs

[had] not met their burden of demonstrating, beyond genuine dispute, that any of their members

would have standing in their own right to challenge the Executive Order and OMB Guidance

based on the alleged delay in finalizing the V2V rule.” Id.

       The Court reached similar conclusions, moreover, with respect to three other regulatory

actions that Plaintiffs invoked in support of their motion for summary judgment on the issue of

standing. As to each, the Court concluded that Plaintiffs had not established beyond genuine

dispute that the rule had been delayed due to the Executive Order, as opposed to other



                                                 10
considerations. Id. at 85–90. The Court held, for example, that Plaintiffs had failed to

demonstrate beyond genuine factual dispute that the Executive Order had delayed finalization of

proposed Department of Energy energy-efficiency standards for commercial water heaters and

that, in fact, it “appear[ed] that the delay [was] more likely the product of disagreement about the

substance of the proposed [commercial water heater] rule.” Id. at 90. Finally, the Court

reaffirmed its conclusion that the plaintiff-associations do not have organizational standing to

challenge the Executive Order. Id. at 91–92.

       These conclusions left the case in a state of limbo. The Court could neither proceed to

the merits without first concluding that it had jurisdiction, nor could it dismiss the action because

Plaintiffs had established a plausible—albeit disputed—claim of standing. Both Plaintiffs and

Defendants, moreover, asked for the opportunity to investigate and to take discovery to help

definitively answer the question of Plaintiffs’ standing. Id. at 92. The Court, accordingly,

denied Defendants’ motion to dismiss, Dkt. 70, and Plaintiffs’ motion for partial summary

judgment, Dkt. 71; permitted the parties to conduct limited discovery on standing, Minute Entry

(Feb. 27, 2019); and set a new briefing schedule, Minute Entry (May 17, 2019).

       To avoid any undue intrusion into the workings of a coordinate branch of government,

the Court approached the discovery process in stages, at first authorizing Plaintiffs to serve

limited interrogatories and requests for admissions on Defendants, Feb. 27, 2019 Telephonic

Conf. Tr. (Rough 1:36–40; 8:17–25), about which the parties then met and conferred, see Dkt.

89. Following a status hearing, the Court directed that Defendants answer Plaintiffs’

interrogatories and requests for admissions inquiring into whether the Executive Order had

delayed certain rules and that they produce any “list[s] of rules that have not moved forward

because of [Executive Order 13,771].” Dkt. 90 at 31 (Mar. 25, 2019 Hr’g Tr. at 31:1–25). And,



                                                 11
at a subsequent status conference, the Court provided further direction regarding the scope of

permissible discovery. Dkt. 93 at 39 (May 17, 2019 Hr’g Tr. at 39:17–22). After the completion

of this discovery, Plaintiffs renewed their motion for partial summary judgment on standing, Dkt.

95, and Defendants cross-moved for summary judgment on standing, Dkt. 96.

                                     II. LEGAL STANDARD

       A plaintiff bears the burden of demonstrating its standing at every stage of the litigation,

but that burden evolves with the progressively more demanding standards that apply over the

course of the litigation. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). In

moving for summary judgment on its standing, a plaintiff may not rest on mere allegations, but,

instead, must “cit[e] to particular parts of materials in the record,” Fed. R. Civ. P. 56(c), that

demonstrate that there is no genuine dispute of material fact as to the existence of “a concrete

and particularized ‘injury in fact’ that is fairly traceable to the challenged action of the defendant

and likely to be redressed by a favorable judicial decision.” Lexmark Int’l, Inc. v. Static Control

Components, Inc., 572 U.S. 118, 125 (2014) (citation omitted). Similarly, a defendant may move

for summary judgment on standing, seeking to demonstrate “that there is no genuine dispute as

to any material fact,” Fed. R. Civ. P. 56(c), and that plaintiffs cannot establish the required

elements of Article III standing based on the record evidence, see Lujan, 504 U.S. at 561. “The

evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

                                          III. ANALYSIS

       The question before the Court is narrow one: whether the additional discovery that the

Court authorized the parties to take has produced evidence sufficient to address the standing

deficiencies identified in Public Citizen I and Public Citizen II. Over the course of the litigation,



                                                  12
Plaintiffs have identified a broad array of regulatory initiatives that they contend the Executive

Order has delayed or derailed, and they contend that “‘common sense’ dictates that delays in

issuing rules to protect consumers, workers, and the environment [have] cause[d] concrete injury

to many of” their hundreds of thousands of members. Dkt. 95 at 14. They also observe that,

because they have brought a facial challenge to the Executive Order and the OMB Guidance,

they need identify only a single member who has sustained, or who will likely sustain, a

redressable injury-in-fact due to the Executive Order or the OMB Guidance in order to establish

associational standing. For present purposes, however, Plaintiffs “focus[] on only two

rulemakings: [1] the [NTHSA] rulemaking to establish a federal motor vehicle safety standard

for [V2V] communications, and [2] the [DOE] rulemaking to set an energy-efficiency standard

for commercial water heating equipment.”1 Id. at 15.

       As explained below, the Court is unpersuaded that either the Executive Order or the

OMB Guidance has caused the delay in finalizing either of these proposed rules, and the Court is

also unpersuaded that it should reconsider any of its prior conclusions respecting Plaintiffs’ other

theories of standing. Because Plaintiffs bear the burden of establishing their standing; because

the evidence demonstrates that factors unrelated to Executive Order and OMB Guidance have

delayed finalization of the V2V and Commercial Water Heating Equipment rules; and because

Plaintiffs have failed to demonstrate their standing with respect to any other regulatory initiatives

despite multiple attempts to do so, the Court will now dismiss the action for lack of standing.




1
  For both rulemakings, Plaintiffs assert only associational standing under the purchaser theory.
See Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977) (describing the
requirements for an organization to assert associational standing on behalf of its members); Coal.
for Mercury-Free Drugs, 671 F.3d at 1281–83 (discussing the contours of the purchaser theory
of standing); Public Citizen II, 361 F. Supp. 3d at 73–75) (discussing purchaser standing).

                                                 13
A.     V2V Communication Technology

       Plaintiffs first attempt to establish standing based on NHTSA’s failure to promulgate a

final rule requiring all new light vehicles to include interoperable V2V technology. The Court

has previously discussed this issue at length and will not repeat that analysis here. See Public

Citizen I, 297 F. Supp. 3d at 26–27, 34; Public Citizen II, 361 F. Supp. 3d at 76–83. Suffice it to

say that the critical question, at least for present purposes, is whether Plaintiffs have established

that either the Executive Order or the OMB Guidance has delayed finalization of the proposed

V2V rule. See Federal Motor Vehicle Safety Standards; V2V Communications, 82 Fed. Reg.

3,854 (Jan. 12, 2017) (to be codified at 49 C.F.R. part 571).

       The evidence previously before the Court left that question in dispute. On Plaintiffs’ side

of the ledger, there was evidence that: (1) shortly after the Executive Order was issued, the

Department of Transportation issued a notice suspending various rulemaking schedules to permit

evaluation of the proposed rules in accordance with the Executive Order, and it issued similar

notices for each of the next five months, see Public Citizen II, 361 F. Supp. 3d at 72; (2) the

Department moved the “next action” for the V2V rule to the “undetermined” category on the

Spring 2017 Unified Agenda, id. at 72–73; (3) in briefings regarding the Executive Order, the

White House touted the large number of regulatory actions that have been “made inactive” or

“delayed,” see Public Citizen I, 297 F. Supp. 3d at 26; (4) NHTSA has never expressed doubt

about the wisdom of promulgating a V2V rule, Public Citizen II, 361 F. Supp. 3d at 77; and, (5)

perhaps most significantly, “it would likely take decades for the [Department] to bank sufficient

cost savings to permit the rule to proceed under the Executive Order,” id.; see also Public Citizen

I, 297 F. Supp. 3d at 27 (noting that the Department “would need almost seven decades to offset

the costs of the V2V rule” at the present rate of cost cutting). On Defendants’ side of the ledger,



                                                  14
in contrast, there was a November 8, 2017 press statement from the Department of

Transportation, asserting that “NHTSA has not made any final decision on the proposed

rulemaking” and that “NHTSA is still reviewing and considering more than 460 comments

submitted and other relevant information to inform its next steps. Public Citizen II, 361 F. Supp.

3d at 77 (quoting U.S. Dep’t of Transp., V2V Statement (Nov. 8, 2017)).

        As the Court explained in Public Citizen II, neither Plaintiffs’ nor Defendants’

evidentiary showing was dispositive at that point. It was possible that, as Plaintiffs argued, the

Executive Order has delayed the V2V rule—principally because it appears highly unlikely that

the Department of Transportation will be able to “pay” for the rule under the Executive Order,

absent extraordinary measures. Nor did the Department’s press statement prove anything to the

contrary. Even accepting as true the unsworn press statement, the fact that NHTSA was still

reviewing comments was not incompatible with the conclusion that the Executive Order had

caused delay. Why rush to review comments, for example, when you know that the rule cannot

move forward for years to come due to the Executive Order’s exhortations? But it was also

possible that the V2V rule had been delayed—and would continue to be delayed—for reasons

entirely unrelated to the Executive Order.

        The discovery that Plaintiffs have now taken addresses the prior uncertainty as to why a

final rule has not issued, and it leaves the Court with little doubt that, at least to date, the delay in

finalizing the V2V rule is unrelated to the Executive Order and the OMB Guidance. When asked

to “[d]escribe in detail any consideration of Executive Order [13,711] in [the Department of

Transportation’s] discussions of or decisions as to the V2V rulemaking,” a Department official

responded—under the penalty of perjury—that the Executive Order “has not been a factor

affecting any [Department of Transportation] decisions about when or whether to issue a Final



                                                   15
Rule with respect to the V2V Rulemaking.” Dkt. 95-2 at 16 (Responses to Plaintiffs’ First and

Second Set of Interrogatories). The Department of Transportation (“DOT”) further explained:

       DOT continues to engage in evaluation of the substance and merits of the
       rulemaking. In December 2018, DOT requested public comments on several
       technical questions related to vehicle-to-vehicle, vehicle-to-infrastructure, and
       vehicle-to-pedestrian communications. 83 Fed. Reg. 66,338 (Dec. 26, 2018).
       DOT’s request for comments noted that the proposed rule issued in the V2V
       Rulemaking identified Dedicated Short-Range Communications (“DSRC”) as
       the primary communications medium, stated that there has been progress in two
       other technologies, “both of which may, or may not, offer both advantages and
       disadvantages over DSRC,” and asked for public comments on this and several
       other technical matters. As it continues to evaluate the substance and merits of
       the V2V Rulemaking, DOT is reviewing and considering the 166 comments
       received in response to this request, and 460 comments received with respect to
       the proposed rule, and other information. This evaluation, review, and
       consideration has not been prompted by, or connected with, [Executive Order
       13,711].

Id. at 16–17. This interrogatory response resolves the question whether the Executive Order has,

to date, delayed finalization of the V2V rule. The Department attests, without qualification, that

the Executive Order has played no role in the delay, and Plaintiffs have not pointed to any

evidence that would permit a reasonable trier of fact to reject that pronouncement. The Court

concludes that the uncontroverted evidence establishes that the delay thus far has been unrelated

to the Executive Order.

       That does not end the matter, however, because Plaintiffs have pivoted in light of the

Department’s discovery responses, and they now argue that, even if it has not done so to date, the

Executive Order will inevitably delay or derail finalization of the V2V rule at some point in the

future, thereby injuring Fleming and Weissman. See Dkt. 95 at 19–22. For support, Plaintiffs

once again invoke the vast disparity between the gross cost of the proposed rule and the

Department of Transportation’s annual incremental cost cap (which is currently set at negative

$1.8695 billion), see OMB, Regulatory Reform: Regulatory Budget for Fiscal Year 2019 (Nov.



                                                16
2019), as well as the Department’s representations that it: (1) intends to comply with the

Executive Order in the V2V rulemaking, (2) has not identified two or more existing regulations

to repeal in order to make room for the V2V rule, and (3) has not applied to OMB for a waiver of

application of the Executive Order to the V2V rule, Dkt. 95-2 at 7–9 (Responses to Plaintiffs’

Requests for Admissions).

       The risk of future injury can, at times, support a party’s standing to sue. See, e.g.,

Bennett v. Spear, 520 U.S. 154, 168 (1997) (concluding that plaintiffs had standing based on the

future injury of reductions in available water that would result from implementation of the

challenged Biological Opinion); Knife Rights, Inc. v. Vance, 802 F.3d 377, 385–86 (2d Cir.

2015) (concluding that plaintiffs had standing based on high likelihood of future prosecution);

see also Bristol-Myers Squibb Co. v. Shalala, 91 F.3d 1493, 1497 (D.C. Cir. 1996) (noting that

there is not always a “need to wait for injury from specific transactions to claim standing”

(quoting El Paso Natural Gas Co. v. FERC, 50 F.3d 23, 27 (D.C. Cir. 1995)). A party “alleging

only future injuries,” however, “confronts a significantly more rigorous burden to establish

standing.” United Transp. Union v. ICC, 891 F.2d 908, 913 (D.C. Cir. 1989). To satisfy that

burden, Plaintiffs must show that the asserted future injury “is ‘certainly impending[]’ or [that]

there is a ‘substantial risk’ that the harm will occur.’” Susan B. Anthony List v. Driehaus, 573

U.S. 149, 158 (2014) (citation omitted). “Although imminence is concededly a somewhat elastic

concept, it cannot be stretched beyond its purpose, which is to ensure that the alleged injury is

not too speculative for Article III purposes—that the injury is certainly impending,” Lujan, 504

U.S. at 564 n.2 (quotation and citation omitted), and not merely “possible,” Clapper, 568 U.S. at

409 (citation omitted).




                                                 17
       For several reasons, Plaintiffs cannot satisfy this demanding test. First, there is no telling

when NHTSA will reach a final decision on the substance of the V2V rule, and, as a result, there

is no telling whether, even in the absence of the Executive Order, the rule would be in place in

time to benefit Fleming and Weissman. Fleming attested in March 2017 that she planned “to

buy a new car in the next 5 years or so,” Dkt. 16-7 at 2 (Fleming Decl. ¶ 5), and, at the same

time, Weissman attested that she planned “to buy a new car in the next 5–7 years,” Dkt. 16-10 at

2 (T. Weissman Decl. ¶ 4). The proposed V2V rule, however, would not take effect for two

years and would include a three-year phase-in period. Because Fleming anticipates purchasing a

new car in March 2022, and Weissman sometime between March 2022 and March 2024, it is

unclear whether they would benefit from the rule even if it were finalized in the next several

months, and it is unlikely that they would benefit from it if the Department continues to wrestle

with the substance of the rule for the next few years. Although there is no reason to believe that

the Department will abandon the proposed rule in whole, the record does not reveal when the

Department is likely to finalize it. Because Plaintiffs bear the burden of proof, that lacuna is

dispositive.

       Other variables only add to this uncertainty. OMB, for example, sets a new total

incremental cost cap for each agency each year. Exec. Order No. 13,771 § 3(d), 82 Fed. Reg.

9,339 (Jan. 30, 2017). Although one might reasonably assume that the cap for 2020 will be in

line with the caps set to date—at zero or in the negative—that assumption becomes increasingly

speculative as it forecasts the caps for more distant years. Just as it is uncertain what cap OMB

will set for the Department in future years, moreover, it is also uncertain how much the

Department will “bank” in savings over that same period and uncertain how much the V2V




                                                 18
rule—as possibly modified in light of comments and technological developments—will

ultimately cost.

       Concluding that an injury to Fleming and Weissman—as members of Public Citizen—

caused by the Executive Order will occur in the future requires conjecture and depends on a

variety of “predictive assumptions” potentially involving the behavior of several actors. See Fla.

Audubon Soc. v. Bentsen, 94 F.3d 658, 670 (D.C. Cir. 1996); see also Food & Water Watch, Inc.

v. Vilsack, 808 F.3d 905, 913 (D.C. Cir. 2015) (“[W]hen considering any chain of allegations for

standing purposes, we may reject as overly speculative those links which are predictions of

future events.” (quoting Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir. 2015))). The Department

might continue to evaluate the comments and technology for a month or for three years; Fleming

and Weissman might purchase new cars in the next two years or they might wait on a final V2V

rule, even if it issues years down the road; the substance of the rule itself could change in

material respects; OMB might substantially increase the Department’s annual incremental cost

cap for the year in which the rule is ultimately finalized; and the Department might bank

substantial deregulatory credits, thereby allowing it to finalize the rule while complying with the

Executive Order. As a result, the causal chain is too attenuated to permit the Court to conclude

that the alleged future injury is “certainly impending,” Clapper, 568 U.S. at 409, or that “there is

a ‘substantial risk’ that the harm will occur,’” Susan B. Anthony List, 573 U.S. at 158 (citations

omitted).

B.     Energy Efficiency Standards for Commercial Water Heating Equipment

       Plaintiffs also rely on the Department of Energy’s delay in issuing stricter energy-

efficiency standards for commercial water heating equipment. Dkt. 95 at 21–28. The

Department of Energy issued a proposed rule to that effect in May 2016, Energy Conservation



                                                 19
Program: Energy Conservation Standards for Commercial Water Heating Equipment, 81 Fed.

Reg. 34,440 (May 31, 2016), but the Department has yet to finalize the rule. In Plaintiffs’ view,

the Executive Order has caused a delay in the rule’s finalization, and both the delay to date and

any future delays has harmed and will continue to harm R.J. Mastic, a member of the NRDC

who owns and operates an energy efficiency consulting firm, Dkt. 64-7 at 1 (Mastic Decl. ¶¶ 1–

2), among others.

        As the Court has previously explained, the Department extended the comment period for

the proposed rule until August 30, 2016, and then, in December 2016, it published an updated

analysis relating to the proposed rule and invited public comment until early 2017. Public

Citizen II, 361 F. Supp. 3d at 90. In October 2018, the Department received a petition requesting

that it withdraw the proposed rule, and, in early November, the Department published a notice

seeking public comment on that petition. Id. Most recently, the Department extended that public

comment period until March 1, 2019. Id. In light of this history, the Court concluded in Public

Citizen II, which the Court issued before the close of the comment period, that Plaintiffs had not

“shown beyond genuine dispute that the Executive Order or OMB Guidance ha[d] delayed

finalization of the proposed, amended standard,” and that, although the Court could not resolve

the factual dispute between the parties “on the . . . record [at that time], it appear[ed] that the

delay [was] more likely the product of disagreement about the substance of the proposed rule.”

Id. Finally, the Court was unpersuaded by Plaintiffs’ contention that the Executive Order must

be to blame because, under the governing statute, the Department was required “to issue a final

rule in or before April 2018.” Id. As the Court explained, “the OMB Guidance provides that

such a statutory requirement must be observed, notwithstanding the Executive Order,” and that




                                                  20
proviso means that the Executive Order did not, in fact, preclude the Department from finalizing

the rule. Id.

        The Court concludes that, even with the benefit of discovery, Plaintiffs still have not

established that the Executive Order has caused any delay in finalizing the commercial water

heater energy-efficiency rule. Although Plaintiffs continue to posit that Defendants’ “denials

that the Executive Order is delaying or will delay the agency’s completion [of the rule are]

impossible to credit,” Dkt. 95 at 24, they point to no additional evidence in support of that

contention. In contrast, Defendants invoke the Department of Energy’s interrogatory

responses—offered under the penalty of perjury—which reject the premise of Plaintiffs’

arguments. Thus, when asked to “[d]escribe in detail any consideration of Executive Order

[13,711] in the agency’s discussions of or decisions about the rulemaking Energy Conservation

Standards for Commercial Water Heating Equipment, RIN 1904-AD34,” the Department of

Energy (“DOE”) responded:

        [Executive Order 13,711] has not been a factor affecting any DOE decision
        about when or whether to issue a final rule in the Commercial Water Heating
        Equipment Rulemaking. Currently pending with DOE is a petition by several
        entities in the natural gas utility industry to make certain determinations
        pertaining to condensing versus non-condensing technology in heating and
        water heating equipment, and, as a consequence, to withdraw the proposed
        commercial water heating equipment rule. See 83 Fed. Reg. 54,883 (Nov. 1,
        2018). Furthermore, several industry representatives have raised challenges to
        purported methodological flaws in DOE’s analytical model, which they argue
        corrupted the results of DOE’s analysis in a number of rulemakings, including
        the Commercial Water Heating Equipment Rulemaking. Additionally, DOE has
        conducted a number of meetings with the Air-conditioning, Heating &
        Refrigeration Institute (“AHRI”) and certain of its members raising issues
        regarding the legal definitions that divide consumer water heaters from
        commercial water heaters. Given that these foregoing developments all have a
        bearing on the substance of any standards that DOE may adopt for commercial
        water heating equipment, it is necessary for DOE to resolve such prerequisite
        issues before attempting to finalize the Commercial Water Heating Equipment
        Rulemaking.



                                                 21
Dkt. 96-3 at 7–8 (Responses to Plaintiffs’ First Set of Interrogatories). Plaintiffs have offered no

evidence to contradict this account of the rulemaking and the causes of the delays that have

occurred to date. Thus, as with the V2V rule, the interrogatory response resolves the question

whether the Executive Order has delayed finalization of the rule.

       Plaintiffs press two arguments in response. First, as they did in their briefs leading up to

the Court’s Public Citizen II decision, see Dkt. 71 at 37, 41, Plaintiffs argue that the Energy

Policy and Conservation Act of 1975, 42 U.S.C. § 6201 et seq., mandates that, if the Department

of Energy publishes a notice of a proposed rule amending an energy efficiency standard, it is

then required to “publish a final rule amending the standard for the product” within “2 years after

the notice is issued,” 42 U.S.C. § 6295(m)(3)(A). Based on that statutory mandate, Plaintiffs

contend that the Department was required to issue a final rule in or before April 2018. This

shows, according to Plaintiffs, that “there can be no question that the rule has been, and is being,

delayed.” Dkt. 99 at 13.

       Even accepting the premise that the Department has violated the Energy Policy and

Conservation Act by failing to issue a final standard within the allotted time, the Court is

unpersuaded that the Executive Order caused that delay. To the contrary, the Department’s

interrogatory answer is unequivocal in attesting that the Executive Order “has not been a factor

affecting [its] decision about when or whether to issue a final rule in the Commercial Water

Heating Equipment Rulemaking.” Dkt. 96-3 at 7 (Responses to Plaintiffs’ First Set of

Interrogatories). That evidence, moreover, is consistent with the Court’s prior observation “that

the Executive Order ‘does not prevent agencies from issuing regulatory actions in order to

comply with an imminent statutory . . . deadline, even if they are not able to satisfy [the

Executive Order’s] requirements by the time of issuance.’” Public Citizen II, 361 F. Supp. 3d at



                                                 22
89 (quoting Final Guidance, Q & A 33). Accordingly, any legal wrong Plaintiffs have

suffered—at least to date—is the result of the Department’s failure to comply with its obligation

under the Energy Policy and Conservation Act, not a consequence of the challenged Executive

Order.

         Second, as with the V2V rule, Plaintiffs contend that, even if Executive Order has not

caused the delay to date, “there can be no question that the Executive Order will increase the

delay” in the future. Dkt. 99 at 13. In support of this contention, Plaintiffs note that the

Department is “ready to finalize the commercial water heater rule this year, but it does not list

any major regulatory actions intended for completion this year,” and the Department “admits that

it has not yet identified two or more existing regulations to be repealed” or “identified repeals

that would offset the costs of a final rule on commercial water heating equipment.” Id.

Plaintiffs’ observations highlight the speculative nature of the present inquiry because

intervening events have overtaken Plaintiffs’ argument; according to the most recent report on

the OMB website, the Department now estimates that it will not take final action on the proposed

standard until February 2020. See Energy Conservation Standards for Commercial Water

Heating Equipment, Timetable,

https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=201910&RIN=1904-AD34 (last

visited Dec. 20, 2019). Although Plaintiffs’ prediction that the Department will fail to identify

any offsetting deregulatory action in 2019 might well extend to 2020, the Court cannot say so

decisively given the fluidity of the regulatory process.

         More importantly, regardless of whether the Department can identify the required

offsetting deregulatory actions, there is no evidence that the Executive Order is likely to cause

further delay in finalizing the commercial water heater rule. To the contrary, as the Court has



                                                 23
previously noted, the Executive Order requires that agencies implement its requirements in a

manner “consistent with applicable law,” Exec. Order No. 13,771 § 5(b), 82 Fed. Reg. 9,339

(Jan. 30, 2017), and the OMB Guidance clarifies that the Order “does not prevent agencies from

issuing regulatory actions in order to comply with an imminent statutory or judicial deadline,

even if they are not able to satisfy [the Order’s] requirements by the time of issuance,” OMB,

Guidance Implementing Executive Order 13,771 (2017) at Q & A 33; see also Public Citizen II,

361 F. Supp. 3d at 89 (quoting same). Because the Energy Policy and Conservation Act

mandates that the Department “publish a final rule amending the standard for the product” within

“2 years after the notice is issued,” 42 U.S.C. § 6295(m)(3)(A), and because those two years

have now expired, the Executive Order and OMB Guidance—by their own terms—do not

preclude the Department from finalizing the standard. To be sure, as the Court has previously

observed, it is possible that the Department may be “reluctant to issue the final rule because [the

rule’s] cost might prevent the Department from taking other, possibly higher priority actions,”

Public Citizen II, 361 F. Supp. at 90, or because the Department is unconvinced that the

exception for statutory deadlines offers the shelter the Court suggests. Plaintiffs, however, have

failed to proffer any evidence that would support such a finding, and the Department attests that

it intends to comply with both the Executive Order and “all applicable statutes” in the

commercial water heater rulemaking. See Dkt. 95-2 at 69 (Responses to Plaintiffs’ First Set of

Requests for Admission); see also Bracy v. Gramley, 520 U.S. 899, 909 (1997) (“Ordinarily, we

presume that public officials have ‘properly discharged their official duties.’” (quoting United

States v. Armstrong, 517 U.S. 456, 464 (1996))).

       Because Plaintiffs have failed to carry their burden of demonstrating that any of their

members have suffered or will likely suffer a harm relating to the commercial water heater



                                                24
rulemaking as a result of the Executive Order, they cannot premise their claim of associational

standing on that rulemaking. See Elec. Privacy Info. Ctr. v. U.S. Dep’t of Educ., 48 F. Supp. 3d

1, 11, 22 (D.D.C. 2014) (concluding that organization lacked associational standing where none

of its named members had established an injury-in-fact to confer Article III standing); cf. Wash.

Alliance of Tech. Workers v. U.S. Dep’t of Homeland Sec., 395 F. Supp. 3d 1, 16 (D.D.C. 2019)

(concluding that organization had associational standing where it had demonstrated a

“substantial probability that at least one of [its] members” would be injured by the action they

challenged).

C.     Additional Rules, Parties, and Arguments

       Plaintiffs make two final points. First, they argue that the forest ought not be lost for the

trees: As they explain, they have brought a facial challenge to an Executive Order that

Defendants have “touted” as affecting every significant regulatory decision and as driving

sweeping deregulatory change. Dkt. 95 at 28. Relying on the D.C. Circuit’s decision in

Chamber of Commerce v. Reich, Plaintiffs maintain that, because “the context of a particular

rulemaking would not ‘assist the court in analyzing [plaintiffs’] facial challenge,’” the breadth of

their facial challenge as a whole establishes their standing. Id. (citing 57 F.3d 1099, 1100 (D.C.

Cir. 1995)). But this argument conflates ripeness with standing. The Reich decision considered

whether “[t]he two-pronged test for ripeness established by the Supreme Court in Abbott

Laboratories v. Gardner, 387 U.S. 136, 148–49 (1967)” was satisfied—that is, was the dispute at

issue “fit[]” for resolution and would withholding review impose a “hardship” on the plaintiffs.

57 F.3d at 1100. Although “related to standing, the question of ripeness for review [involves] a

discrete inquiry.” Action Alliance of Senior Citizens of Greater Phil. v. Heckler, 789 F.2d 931,

939–40 (D.C. Cir. 1986). “Standing doctrine is designed to determine who may institute the



                                                 25
asserted claim for relief,” while “[r]ipeness doctrine addresses a timing question.” Id. at 940.

Here, Plaintiffs fail to clear the standing hurdle because they have not shown who has been or

will likely be injured by the Executive Order. The plaintiffs in the Reich case, in contrast,

cleared that hurdle by showing that the Executive Order that they challenged created “a

disincentive for employers [in general] to hire replacement workers,” regardless of whether the

Secretary of Labor might decline to terminate or debar a government contractor “in the context

of a particular case.” Reich, 57 F.3d at 1100. It is presumably for this reason that the Reich

decision focuses on ripeness, and not standing. Here, in contrast, the Court is focused on

standing.

        Finally, Plaintiffs stress that they have not abandoned or waived their claim of

organizational standing or their claims against the defendants not mentioned in this final round of

summary judgment briefing. Dkt. 99 at 15–17. Understandably, Plaintiffs do not ask the Court

to readdress the many issues it resolved in Public Citizen I and Public Citizen II. Instead, they

merely take issue with Defendants’ suggestion, Dkt. 96 at 34, that any theories of standing that

Plaintiffs have not repeated in this round of briefing have been “abandoned and waived,” Dkt. 99

at 15–17. The parties have made their respective records concerning this issue. It is not the role

of this Court, however, to determine which arguments the parties have properly preserved for

appeal. See, e.g., Wilson v. Dryvit Sys., Inc., 71 F. App’x 960, 961–62 (4th Cir. 2003) (noting

that it—the Court of Appeals—“must first determine whether the issues raised in the appeal are

properly before the Court”); Mayweathers v. Woodford, 393 F. App’x 425, 426 (9th Cir. 2010)

(same). For present purposes, it suffices for the Court to conclude that no further issues remain

for it to resolve.




                                                 26
                                       CONCLUSION

       For the foregoing reasons, the Court will DENY Plaintiffs’ motion for partial summary

judgment, Dkt. 95, GRANT Defendants’ cross-motion for summary judgment, and will

accordingly DISMISS the case for lack of jurisdiction.

       A separate order will issue.



                                                   /s/ Randolph D. Moss
                                                   RANDOLPH D. MOSS
                                                   United States District Judge


Date: December 20, 2019




                                              27
